DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "standard tile gap" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not have any idea which standard is being referenced to ascertain a standard tile gap, hence rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryce US20100050453.
Claim 1 as best understood. Bryce discloses a removable and rotatable tile spacer to set one of a plurality of gaps between opposing edges of adjacent tiles, said tile spacer comprising: a multi-sided and multi-stepped tile spacer (Fig.11) having a top surface, a bottom surface, and a finger grip aperture (70 -P.0019) formed therethrough; said tile spacer having a first edge width (@2mm), said first edge width approximately equal to a first standard tile gap; said tile spacer having a second edge width (@4mm), said second edge width approximately equal to a second next wider standard tile gap; said tile spacer having a third edge width (@6mm), said third edge width approximately equal to a third next wider standard tile gap; and said tile spacer having a fourth edge width (@8mm), said fourth edge width approximately equal to a fourth next large standard tile gap.

Claim 3. Bryce discloses a first step between a first upper surface (20) of said first edge width and a second upper surface (20) of said second edge width (similar to Fig.1).

Claim 14. Bryce discloses being constructed from plastic material (P.0013:30-15).

Claim 15. Bryce discloses a tile installation spacer (as discussed in P.0013).

Claim 16. Bryce discloses forming a grout line intended to separate tiles to be spaced thereby (P.0015).

Claim 17 as best understood. Bryce discloses the steps of: providing a multi-sided and multi-stepped tile spacer (Fig.11) having a top surface, a bottom surface, and a finger grip aperture (70 -P.0019) formed therethrough, said tile spacer having a first edge width (2mm), said first edge width approximately equal to a first standard tile gap, said tile spacer having a second edge width (4mm), said second edge width approximately equal to a second next wider standard tile gap, said tile spacer having a third edge width (6mm), said third edge width approximately equal to a third next wider standard tile gap, and said tile spacer having a fourth edge width (8mm), said fourth edge width approximately equal to a fourth next large standard tile gap; rotating said tile spacer between said first edge width, said second edge width, third edge width, and said fourth edge width until a selected edge of said tile spacer is located; and positioning one or more said selected edge of said tile spacer between the opposing edges of the adjacent tiles (P.0013:9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bryce US20100050453 as applied to claim 1 above.
Claim 2. Bryce discloses said finger grip aperture is circular in Fig.11 but silent on an oval shaped. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the circular shape to an oval shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Furthermore an oval shape would conform to various fingers and such a change wouldn’t yield any unexpected results.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bryce US20100050453 as applied to claim 1 above, and further in view of Symington US7475488.
Claim 4-9. Bryce is silent on the rest of the limitation herein however Symington before the filing date of the instant invention discloses a tile spacer with four edges (10, 12, 14, 16), wherein a second step between a second upper surface of said second edge width and a third upper surface of said third edge width (Fig.1); a third step between said third upper surface of said third edge width (d2) and said top surface; said first edge width (d4) is formed between said bottom surface and said first upper surface; said second edge width (d3) is formed between said bottom surface and said second upper surface; said third edge width (d2) is formed between said bottom surface and said third upper surface; said fourth edge width (d1) is formed between said bottom surface and said top surface.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the step configuration of Symington to the system of Bryce with the motivation of providing a dual purpose removable tile spacer and packing .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bryce US20100050453 as applied to claim 1 above, and further in view of Primaplus DE202018105675.
Claim 10-13. Bryce discloses 2mm, 4mm, 6mm, and 8mm sides but is silent on the rest of the limitation herein.
Primaplus before the filing date of the instant invention discloses said first edge width (13) is one-sixteenth of an inch; said second edge width (14) is one-eighth of an inch; said third edge width (15) is three-sixteenth of an inch; and said fourth edge width (16) is one-quarter of an inch. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the dimensions of Primaplus to the device of Bryce with the motivation of standardizing the gaps, besides such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633